McCLELLAN, J.
We construe the act of February 14, 1893, having relation to the recording of conveyances, &c., &c., at Bangor in Blount county, taken in connection with the act of February 13, 1891, dividing said county for certain purposes into two parts to be known as the Eastern and Western Division, respectively, (Acts 1892-93, pp. 587-89; Acts 1890-91, pp. 592-94), to practically make two counties of the county of Blount for all the purposes of recording conveyances of real and personal property, and imputing notice of conveyances by the fact of registration. Section 5 of said first mentioned act in substance expressly declares its true intent and meaning to be that books of record shall be furnished and kept for the western division of said county in the same manner that similar books are furnished and kept at Oneonta for the eastern division. Other sections provide that books shall be furnished by the commissioners court “for the recording of all deeds, mortgages, and all papers required by law to be recorded, and for the record of wills, and all matters connected with the estates of deceased persons, and all guardianships, being and arising in the western division of said county, and pertaining to real and personal property in said division,” and that “said books shall be similar and like unto the books and records now kept” in the office of the probate judge at Oneonta; that such books, records and papers shall be kept at or within one mile of the court house of the western division at Bangor', where the probate judge must keep a clerk with plenary ministerial powers, and that regular terms of the probate court must be held for and in said western division. There is no more room for saying that the registration thus provided for should be a mere transcript of the records at Oneonta than there is for saying that records made at Bangor should be transcribed on the books at Oneonta. The books to be kept at the two places are not the same, nor to contain the same matter, but are to be “similar and like unto” each other, and are to be “kept in the same manner.” It is scarcely possible that the legislature would have failed to say so, if its purpose had been to require double registration of all conveyances and transfers of property in Blount county or of all conveyances, mortgages, wills, &c., “pertaining to real and personal property” in the western division of the county. To the *165contrary, the only reasonable intent fairly declucible from the language employed was to separate the western division from the balance of the county as completely as that might be done by its erection into a new county for all the purposes of the administration of the probate office, within the particular territory. And such is the necessary effect of the act operating in conjunction with general laws bearing upon the matters with which it deals. It is inapt to say that it repeals any such general law. It merely gives a particular meaning to the word “county” as used in them in respect of matters coming within its purview, when application of them is made to the territory constituting BloUnt county. It modifies such application by substituting for county so far as Blount is concerned the eastern division or western division as the case may be of that county. Thus, for instance, section 1796 of the Code in its application to Blount county would read : “Conveyances of real estate must be-recorded in the division of the county in which such property is situated.” So section 1806, which is directly involved in this case, is in .nowise repealed as to Blount county, but is by this act modified so as to read as follows : Conveyances of personal property to secüre debts, or to provide indemnity, must be recorded in the division of the county in which the grantor resides, and also in the division of the county o'r in other county where the property is at the date of the conveyance, &c., &c.
These considerations enforce the conclusion that after the passage of the act of 1893 there was no warrant of law for the registration of a mortgage, executed by a resident of the western division of Blount county on personal property at the time in said division, in the office of the judge of probate at Oneonta on the books there kept for the eastern division of said county,, and that such registration of such mortgage did not import notice of its existence. The circuit judge so ruled in this case, and the judgment is affirmed.
■ Affirmed.